                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

           v.
                                                               CRIMINAL ACTION
 JOHN D. GLENN, JR.,                                           NO. 15-99-1

                         Defendant.



                                           OPINION

Slomsky, J.                                                                      October 9, 2019

   I.      INTRODUCTION

        On March 12, 2015, Defendant John D. Glenn, Jr. (“Defendant”) was charged in an

Indictment with one count of conspiracy to commit bank fraud and two counts of bank fraud.

(Doc. No. 1.) The Indictment concerned, among other things, a property known as “the Waverly

Property” and involved a scheme, in which Defendant played a central role, to induce mortgage

lenders to make a loan secured by this property through misrepresentations and fraudulent conduct.

(Id.) These mortgage lenders were Orton Equities Inc. (“Oroton”), Stout Street Funding LLC

(“Stout Street”), and National Capital Management, LP (“National Capital Management”). (Id.)

On February 23, 2017, following an eight-day trial, a jury convicted Defendant of conspiracy to

commit bank fraud, in violation 18 U.S.C. § 1349, and bank fraud, in violation of 18 U.S.C. §




                                                1
13441 and 2.2 (Doc. No. 141.) On March 13, 2017, Defendant filed a pro se Motion for Judgment

of Acquittal or New Trial. (Doc. No. 151.) On August 24, 2018, in an Opinion and Order, the

Court denied Defendant’s pro se Motion, finding that (1) the evidence presented by the

Government at trial was sufficient to establish Defendant’s guilt beyond a reasonable doubt on all

charges, and (2) the interest of justice did not require a new trial. (Doc. No. 232.)




1
    18 U.S.C. § 1344 provides:

               Whoever knowingly executes, or attempts to execute, a scheme or
               artifice-

                     (1) To defraud a financial institution; or

                     (2) To obtain any of the moneys, funds, credits, assets,
                         securities, or other property owned by or under the custody
                         or control of, a financial institution, by means of false or
                         fraudulent pretenses, representation, or promises;

               shall be fined not more than $1,000,000 or imprisoned not more than
               30 years, or both.

    18 U.S.C. § 1349 provides:

               Any person who attempts or conspires to commit any offense under
               this chapter shall be subject to the same penalties as those prescribed
               for the offense, the commission of which was the object of the
               attempt or conspiracy.
2
    18 U.S.C. § 2 provides:

           (a) Whoever commits an offense against the United States or aids,
               abets, counsels, commands, induces or procures its commission, is
               punishable as a principal.

           (b) Whoever willfully causes an act to be done which if directly
               performed by him or another would be an offense against the United
               States, is punishable as a principal.


                                                  2
        On August 29, 2018, Defendant was sentenced to serve 168 months’ imprisonment to be

followed by five years of supervised release. (Doc. No. 237.) Restitution of $981,717.70 and a

special assessment of $300 were ordered to be paid. (Id.) That same day, Defendant appealed his

conviction and sentence to the Third Circuit Court of Appeals. (Doc. No. 234.)

        Despite his case being on appeal, Defendant filed on January 7, 2019 a second pro se

Motion for Acquittal/New Trial, this time under Federal Rule of Criminal Procedure 33(b)(1)

(“Newly Discovered Evidence”).3 (Doc. No. 259.) In this second pro se post-trial Motion,

Defendant claims that the three victim mortgage lending companies in this case were not financial

institutions under the bank fraud statutes because they were “hard money lenders.”4 Defendant

contends that he learned of this fact after reading the trial transcripts.5 (Doc. No. 260 at 34.) As

such, he claims that this information was “newly discovered” and therefore his current claim about

the lenders not being financial institutions is timely. Defendant also asserts that correspondence

he received from the Federal Deposit Insurance Corporation (“FDIC”) on March 7, 2019, stating

that Oroton, Stout Street, and National Capital Management were not affiliated with an FDIC




3
    Federal Rule of Criminal Procedure 33(b)(1) provides as follows:

        Any motion for a new trial grounded on newly discovered evidence must
        be filed within 3 years after the verdict or finding of guilty. If an appeal is
        pending, the court may not grant a motion for a new trial until the appellate
        court remands the case.
4
    “A hard-money lender is one that lends money as a last resort to borrowers who cannot get
    loans from other mainstream institutions because of severe time constraints or other reasons,
    such as lack of acceptable credit.” Prof’l Cleaning & Innovative Bldg. Servs., Inc. v.
    Kennedy Funding, Inc., 245 F. App’x 161, 163 (3d Cir. 2007).
5
    It is difficult to discern whether Defendant read the trial transcript before or after filing his
    appeal. The transcripts were docketed on April 10, 2017. (Doc. Nos. 155-162.)


                                                   3
insured institution, is also “newly discovered evidence” supporting his claim that the victim

companies were not financial institutions under the bank fraud statutes.

          On May 5, 2019, the Third Circuit stayed Defendant’s appeal and directed this Court to

address and dispose of Defendant’s second Motion for Acquittal/New Trial. (Doc. No. 264.) On

June 11, 2019, the Government filed a Response to Defendant’s post-trial motion. (Doc. No. 269.)

In its response, the Government contends that when the bank fraud statutes and associated

definitional statutes are examined, the victim companies undoubtedly were “financial institutions.”

Moreover, the Government claims that Defendant had ample opportunity to raise his challenge to

the status of the victim mortgage lenders much earlier in the case and for this reason the evidence

he relies upon is not newly discovered. The Court agrees with the Government on both points,

albeit for a modified reason on the second point regarding the effect of what Defendant contends

is his new evidence, and therefore Defendant’s second motion for a new trial and/or acquittal will

be denied.6

    II.       BACKGROUND

          A. The Indictment and the Scheme to Defraud Three Mortgage Lending Businesses

          On March 12, 2015, a grand jury returned a three-count Indictment against Defendant.

(Doc. No. 1.) The Indictment charged him with one count of conspiracy to commit bank fraud, in

violation of 18 U.S.C. § 1349, and two counts of bank fraud, in violation of 18 U.S.C. § 1344 and

2. Count I states in part:


6
    After the Third Circuit granted Defendant’s motion to stay his appeal pending the disposition
    of his second Motion for Acquittal/New Trial, Defendant filed additional motions, including a
    Motion for an Evidentiary Hearing (Doc. No. 281), a Motion for Bail (Doc. No. 283), a Motion
    for Reconsideration of Defendant’s Motion to Challenge Federal Jurisdiction (Doc. No. 284),
    and two Petitions for Criminal Referral (Doc. No. 287; Doc. No. 288). Defendant’s subsequent
    motions and petitions will be denied because they are premised on the argument that the victim
    companies are not financial institutions, a claim being rejected in this Opinion.


                                                4
        From in or about June 2010 through at least September 2010, in the Eastern District
        of Pennsylvania, and elsewhere, defendant

                                     JOHN D. GLENN, JR.,

        knowingly and willfully conspired and agreed, together and with Otis M. Johnson7
        and others known and unknown to the Grand Jury, to knowingly and willfully
        execute and attempt to execute a scheme and artifice to defraud Oroton, Stout Street
        and National Capital, which are mortgage lending businesses, and to obtain monies
        owned by and under the care, custody and control of those mortgage lending
        businesses by means of materially false and fraudulent pretenses, representations
        and promises, in violation of 18 U.S.C. § 1344.

(Doc. No. 1 ¶ 11.) (Emphasis added.)

Count II states in part:

        In or about June 2010 through at least September 2010, in the Eastern District of
        Pennsylvania, defendant

                                     JOHN D. GLENN, JR.,

        together with Otis M. Johnson, and others known and unknown to the Grand Jury,
        knowingly executed, and aided and abetted the execution of, a scheme to defraud
        Stout Street, a mortgage lending business, to obtain monies owned by and under
        the care, custody and control of that financial institution by means of materially
        false and fraudulent pretenses, representations and promises.

(Id. at 11 ¶ 2.) (Emphasis added.)

And Count III states in part:

        In or about August 2010 through at least September 2010, in the Eastern District of
        Pennsylvania, defendant

                                     JOHN D. GLENN, JR.,

        together with Otis M. Johnson, and others known and unknown to the Grand Jury,
        knowingly executed, and aided and abetted the execution of, a scheme to defraud
        National Capital, a mortgage lending business, to obtain monies owned by and



7
    Otis Johnson was the proprietor of a real estate title company, Mabstract, LLC, and was
    charged in an Information with conspiracy to commit bank fraud and mail fraud, and with the
    substantive charges of mail fraud, bank fraud, and aiding and abetting. Information, United
    States v. Johnson, Crim. A. No. 13-554 (E.D. Pa. Oct. 11, 2013). Johnson pled guilty and
    testified at Defendant’s trial as a Government witness. He was a coconspirator in this case.
                                                 5
       under the care, custody and control of that financial institution by means of
       materially false and fraudulent pretenses, representations and promises.

(Id. at 13 ¶ 2.) (Emphasis added.)

       B. Overview of the Scheme to Defraud Three Mortgage Lending Businesses

       In mid-2010, a residential property (“the Waverly property”) located in Bryn Mawr,

Pennsylvania was in foreclosure. (Id. at 1 ¶ 1.) Michael Meehan, who co-owned the property with

his then-wife, Karen Meehan, sought to sell it by way of a short sale to avoid foreclosure. 8 (Id.)

Initially, they entered into an agreement of sale of the Waverly property for $856,431 with a

Thomas Cappie. (Doc. No. 157 at 17:17-20:2.) Cappie, however, was unable to secure financing

to complete the transaction. (Id. at 20:17-21:2). As a result, Cappie assigned his interest to

Defendant, who had agreed to purchase the Waverly property. (Id. at 22; Doc. No. 1 at 1 ¶¶ 2-3.)

       To secure funding for the purchase, Defendant applied for loans from the three mortgage

lending businesses: Oroton, Stout Street, and National Capital Management. (Doc. No. 1 at ¶ 13.)

To do so, he held himself out as the principal of two businesses, International Small Business

Network, LLC (“ISBN”) and SSJ Realty, LLC (“SSJ Realty”). He also claimed that he was a

successful real estate investor to further induce the companies to make the loans. (Id. ¶ 3.)

           1. Scheme to Defraud Oroton

       In June 2010, Defendant applied for a loan of $1.6 million under Cappie’s name with

Oroton. (Id. at 5 ¶ 1.) Defendant told the Oroton loan officer that the purpose of the loan was to

finance the purchase of the Waverly property from Meehan to Cappie, even though Cappie was no

longer part of the Waverly transaction. (Id.) Defendant represented that his company, ISBN,

would then purchase the property from Cappie for $1.85 million with funds it had received from


8
    In real estate transactions, a short sale is when a holder of a lien on a property agrees to release
    the lien and accept a sale of the property in which the proceeds of the sale are less than the
    amount of the lien.
                                                   6
another lender, Stout Street. (Id.) In reality, Stout Street had not agreed to such a transaction.

Defendant also provided Oroton with another agreement of sale between Cappie as the seller and

Shannen Kurz and ISBN as the buyers.9 (Doc. No. 157 at 103:5-10.)

       Oroton agreed to loan the $1.6 million contingent on the second sale of the Waverly

property to ISBN. (Doc. No. 1 at 6 ¶ 3.) On July 7, 2010, the closing for the loan took place. (Id.

¶ 4.) Defendant, along with a representative of Oroton, Cappie, Michael Meehan, and Otis Johnson

attended the closing. (Id.) Before the closing was complete and Oroton wired the funds, the

Oroton loan officer discovered that the actual payoff amount of the existing mortgages was only

approximately half the amount of the Oroton loan about to be committed. (Id.) He also was unable

to verify the Stout Street $1.85 million loan commitment. (Id.) Ultimately, Oroton declined to

fund the loan. (Id. ¶ 5.) Thus, Oroton is not a named victim in a substantive bank fraud charge.

           2. Scheme to Defraud Stout Street

       Meanwhile, also in June 2010, Defendant approached Stout Street for a $480,000 loan to

finance the same Waverly property. (Id. at 7 ¶ 6.) Defendant sought the loan purportedly on behalf

of ISBN and represented that Shannen Kurz, as the vice president of ISBN, would be the named

borrower. (Id. ¶ 8.) He provided Stout Street with an agreement of sale of the Waverly property

for $800,000 showing Michael Meehan as the seller and Kurz, on behalf of ISBN, as the buyer.

(Doc. No. 158 at 19:10-25.) The document was notarized by Defendant. (Id. at 24:8-17.)

Defendant also submitted ISBN’s purported corporate resolution to show that Kurz had authority

to bind the company in real estate transactions, as well as ISBN’s articles of organization, IRS tax



9
    Shannen Kurz testified that she did secretarial work for Defendant on a per assignment basis.
    (Doc. No. 158 at 125:18-29, 126:18.) She stated that she had limited contact with Defendant
    during summer 2010. (Id. at 127:24-128:5.) Kurz testified that she never had an official
    position with ISBN or had any authority to bind ISBN on any contract and that she never signed
    documents on behalf of ISBN. (Id. at 130:4-17.)
                                                 7
form, operating agreement, and certificate of formation to prove the company’s legitimate LLC

status. (Id. at 33:15-35:6.)

        On July 19, 2010, Stout Street approved the loan of $480,000 to ISBN to finance the

purchase of the Waverly property and wired the funds to an escrow account maintained by Otis

Johnson’s title company, Mabstract. (Doc. No. 1 at 7 ¶ 9.) This loan was to be secured by a first

position mortgage on the property. (Id.) Any prior existing mortgages were to be satisfied at

closing with the funds from Stout Street. (Id.) Johnson, the title agent, with the complicity of

Defendant, handled this settlement of the Waverly transaction and falsely represented on a HUD-

1 settlement document10 that Shannen Kurz, on behalf of ISBN, was the buyer and that Michael

and Karen Meehan were the sellers. (Id. ¶ 10, Doc. No. 158 at 35:11-35:3, 85:11-19.) The

settlement document also falsely showed that Defendant provided $450,000 in earnest money

towards the Waverly property purchase and that the sellers provided $53,548 to cover costs. (Doc.

No. 1 ¶ 11.)

        Stout Street understood that the $480,000 loan was to be used to purchase the Waverly

property and would be distributed in strict accordance with the settlement document instructions.

(Id. at 8 ¶ 13.) This was not done. Instead, Defendant and Johnson agreed to keep the funds in

the Mabstract escrow account. (Id. ¶ 14.) At Defendant’s direction, Johnson deposited $40,000

of the funds into the business bank account of Defendant’s childhood friend, Hassan Shaheed.11



10
     HUD refers to the United States Department of Housing and Urban Development. A HUD-1
     is a standardized form used in real estate transactions to list all fees and costs charged to a
     borrower and seller in connection with obtaining a real estate loan and the distribution of the
     money.
11
     Hassan Shaheed is Defendant’s childhood friend who had a business banking account for his
     company, International Construction Specialists, Inc. (Doc. No. 159 at 45:1-8.) During
     Defendant’s trial, Shaheed testified that he permitted Defendant to deposit money into
     Shaheed’s business banking account and wrote checks at Defendant’s direction. (Id. at 50:6-
                                                 8
(Id. ¶ 15.) Shaheed confirmed at trial that this money went to Defendant. (Doc. No. 159 at 49:3-

50:24.)

             3. Scheme to Defraud National Capital Management

          Later on, in August 2010, Defendant also sought a loan to purchase the Waverly property

from National Capital Management. (Doc. No. 1 at 9 ¶ 16.) This time, he held himself out as the

principal of SSJ Realty, LLC and applied for a loan in the amount of $550,000. (Id.) The loan

was to be secured by a first position mortgage on the Waverly property. Along with his application,

Defendant provided the National Capital Management loan officer with a personal financial

statement listing his assets and liabilities (Doc. No. 158 at 167:19-168:3, 170:10-24), an agreement

of sale showing Michael Meehan as the seller and SSJ Realty, LLC as the buyer (Id. at 171:7-25),

and his own federal tax returns (Id. at 174:3-175:177:9).

          National Capital Management required that Defendant be represented by counsel and

further required an opinion of counsel. (Id. at 179:16-180:10.) Defendant provided such a letter,

which National Capital Management viewed as insufficient. (Id. at 180:4-14.) The loan officer at

National Capital Management then spoke with Defendant’s counsel who requested from the officer

a boilerplate version of a standard letter with the opinion of counsel. (Id. at 180:15-181:1.) The

loan officer provided the letter and Defendant’s counsel subsequently sent back a completed

version. (Id. at 181:5-8.) The letter, dated August 26, 2010 and written by an employee of counsel,

indicated that SSJ Realty was a valid LLC operating in good standing under the laws of

Pennsylvania. (Id. at 181: 15-24; Gov’t Ex. 7-8.)




   24.) He also provided cash from the account to Defendant at Defendant’s direction. (Id. at
   52:16-24.)
                                                 9
            On August 27, 2010, National Capital Management approved the loan and deposited a total

of $550,000 in the Mabstract escrow account. (Doc. No. 1 at 9 ¶ 18.) At the closing, a false

settlement document was created, showing Michael and Karen Meehan as the sellers and

Defendant as the buyer with a sale price of $855,000 for the Waverly property. (Doc. No. 158 at

186:4-16.) It also showed that Defendant deposited $344,000 in the Mabstract escrow account as

earnest money. (Doc. No. 1 at 9 ¶ 17.) He made no such deposit.

            Again, Johnson did not distribute the escrow funds as per the settlement instructions and

did not pay off the prior existing mortgages on the Waverly property. (Id. ¶ 19.) Rather, Defendant

and Johnson agreed to misappropriate the funds lent by National Capital Management. (Id.) On

or about August 30, 2010, Defendant directed Johnson to take $80,000 of National Capital

Management’s funds in the Mabstract escrow account and deposit the money into Hassan

Shaheed’s business account. (Id. at 10 ¶ 20.) Defendant then directed Shaheed to make deposits

and payments to Defendant and other individuals from this account. (Id. ¶ 21; Doc. No. 159 at

47:16-23, 49:20-50:3, 50:6-24.)

     III.      ANALYSIS

            Two issues are raised in Defendant’s second Motion for Acquittal/New Trial. The first is

whether under the statutory scheme, the three victim companies were “financial institutions” under

the bank fraud statutes. The second is whether Defendant’s evidence is “newly discovered

evidence” under Federal Rule of Criminal Procedure 33(b)(1).12




12
     The Court will also address, infra, Defendant’s additional motions and petitions that he filed
     after his second Motion for Acquittal/New Trial was filed.


                                                   10
           A. The Three Victim Companies Were Financial Institutions Under The Bank
              Fraud Statutes.

       Defendant was convicted of bank fraud under 18 U.S.C. § 1344 and 2, and conspiracy to

commit bank fraud under 18 U.S.C. § 1349. 18 U.S.C. § 1344 provides as follows:

               Whoever knowingly executes, or attempts to execute, a scheme or
               artifice-

               (1)    To defraud a financial institution; or

               (2)    To obtain any of the moneys, funds, credits, assets,
                      securities, or other property owned by or under the custody
                      or control of, a financial institution, by means of false or
                      fraudulent pretenses, representation, or promises;

               shall be fined not more than $1,000,000 or imprisoned not more than
               30 years, or both.

       The definition of “financial institution” in 18 U.S.C. § 1344 is found in 18 U.S.C. § 20

(“Financial institution defined”). This section provides:

               As used in this title, the term “financial institution” means--

               (1) an insured depository institution (as defined in section 3(c)(2) of
                   the Federal Deposit Insurance Act);
               ...

               (10) a mortgage lending business (as defined in section 27 of this
                   title) or any person or entity that makes in whole or in part a
                   federally related mortgage loan as defined in section 3 of the
                   Real Estate Settlement Procedures Act of 1974.

        18 U.S.C. § 27 (“Mortgage lending business defined”) sets forth the definition of a

mortgage lending business:

               In this title, the term “mortgage lending business” means an
               organization which finances or refinances any debt secured by an
               interest in real estate, including private mortgage companies and any
               subsidiaries of such organizations, and whose activities affect
               interstate or foreign commerce.




                                                 11
        A mortgage lending business does not need to be federally insured to support a conviction

under 18 U.S.C. § 1344. See United States v. Fattah, 914 F.3d 112, 185 (3d Cir. 2019) (concluding

a company that was not federally insured was a mortgage lending business in upholding conviction

under § 1344).13

        Here, Defendant is not entitled to a new trial or a judgment of acquittal. Oroton, Stout

Street, and National Capital Management were “financial institutions” under the bank fraud

statutes because they are “mortgage lending businesses,”14 as indicated by the loan transactions as

proven at trial by the Government and by the testimony of the companies’ representatives at trial.




13
     On August 19, 2019, Defendant submitted a filing titled “Defendant’s Judicial Notice to the
     Court” (Doc. No. 282), requesting this Court take judicial notice of the case United States v.
     Banyan, 933 F.3d 548 (6th Cir. 2019). Defendant claims this case supports his argument that
     the victim companies are not “financial institutions” under the statute because the companies
     did not have deposits that were federally insured. In Banyan, the scheme occurred from 2006
     to 2008. Banyan, 933 F.3d at 551. Congress amended 18 U.S.C. § 20 (“Financial institutions
     defined”) on May 20, 2009, adding “mortgage lending business” to the definition of what
     constitutes a financial institution. See Fraud Enforcement and Recovery Act of 2009
     (“FERA”), Pub. L. No. 111–21, § 2(a)(3). Congress defined “mortgage lending businesses” in
     18 U.S.C. § 27, enacted that same day. Id. at §2(b)(1). As the scheme in Banyan occurred
     from 2006 to 2008, before the amendments were added, the mortgage lending businesses in
     Banyan were not “financial institutions” under 18 U.S.C. § 1344.

     Here, the victim companies were defrauded in 2010. Therefore, the 2009 amendments apply.
     As stated in the Indictment, the scheme in this case took place in or around June 2010 to
     September 2010. (Doc. No. 1 ¶ 11; id. at 11 ¶ 2; id. at 13 ¶ 2.) For this reason, Oroton, Stout
     Street, and National Capital Management were “mortgage lending businesses” in 2010 and fell
     under the definition of “financial institution.”
14
     Defendant also contends the victim companies are not financial institutions because they are
     “hard money lenders.” As noted above, “[a] hard-money lender is one that lends money as a
     last resort to borrowers who cannot get loans from other mainstream institutions because of
     severe time constraints or other reasons, such as lack of acceptable credit.” Prof’l Cleaning
     & Innovative Bldg. Servs., Inc. v. Kennedy Funding, Inc., 245 F. App’x 161, 163 (3d Cir.
     2007). Despite Defendant’s claim, the evidence shows the victim companies are mortgage
     lending businesses, making them financial institutions for purposes of the bank fraud statutes.


                                                 12
(Doc. No. 157 at 81:13-19;15 Doc. No. 158 at 62:14-63:2;16 id. at 162:1-16.17) Moreover,

Defendant’s correspondence with the FDIC indicating that the victim companies were not



15
     At trial, Government counsel questioned Nicholas Bentivoglio, who was Chairman and Chief
     Executive Officer of Oroton in 2010. Bentivoglio testified as follows:

        Q: Does Oroton constitute an organization which finances or refinances debt secured by
        interest in real estate, including private mortgage companies and subsidiaries of such
        organizations?

        A: Yes, it does.

        Q: And do you do business in interstate commerce?

        A: Yes, I do.
16
     Government counsel also questioned Terry Dewyse, Stout Street’s representative, at trial.
     Dewyse testified as follows:

        Q: What is Stout Street Funding?

        A: It’s a private lender that lends to property investors.

        Q: Is it an organization which finances or refinances any debt secured by an interest in
        real estate, including –

        A: Yes, sir.

        Q: -- including private mortgage companies –

        A: Yes, sir.

        Q: --and any subsidiaries of such organizations –

        A: Yes, sir.

        Q: --and whose activities affect interstate commerce?

        A: Yes, sir.
17
     In addition, Government counsel questioned Richard Frankel, a partner at National Capital
     Management at trial. He testified as follows:

        Q: What’s the name of your company?
                                                  13
affiliated with an FDIC insured financial institution does not exclude the companies from being

financial institutions under the statute. A company can be a “financial institution” by being either

an “insured depository institution” or a “mortgage lending business.” Oroton, Stout Street, and

National Capital Management were the latter. Accordingly, the Court will deny Defendant’s

second Motion for Acquittal/New Trial.

           B. Defendant’s “Newly Discovered Evidence” Does Not Warrant A New Trial.

       Defendant makes two assertions regarding evidence that he claims are newly discovered.

First, Defendant claims the victim companies are nothing more than “hard money lenders” (Doc.

No. 259 at 3) and he learned this after he read the trial transcript (Doc. No. 260 at 34). Second,

after filing his second post-trial Motion for Acquittal/New Trial, Defendant corresponded with the

FDIC and learned the victim companies were not affiliated with an FDIC insured financial

institution. (Doc. No. 280 at 17.) For the reasons below, neither of Defendant’s proffers of new




       A: National Capital Management Partners.

       Q: Is that your company?

       A: I’m one of the partners in that company.

       Q: Where was your part – where is your business located?

       A: We’re in Fort Washington, Pennsylvania.

       Q: And where do you do business?

       A: We do business primarily in Pennsylvania and New Jersey.

       Q: Would you indicate whether your business is an organization which finances or
       refinances any debt secured by an interest in real estate, including private mortgage
       companies and any subsidiaries of such organizations and whose activities affect
       interstate commerce?

       A: We are.
                                                14
evidence warrant the relief he requests because the victim companies are still financial institutions

under the bank fraud statutes.

        Under Federal Rule of Criminal Procedure 33(a), the rule governing new trials, a court

“may vacate any judgment and grant a new trial if the interest of justice so requires.” Five

requirements must be met before a court may grant a new trial based on newly discovered

evidence:

                (a) the evidence must be in fact newly discovered, i.e. discovered
                since trial; (b) facts must be alleged from which the court may infer
                diligence on the part of the movant; (c) the evidence relied on must
                not be merely cumulative or impeaching; (d) it must be material to
                the issues involved; and (e) it must be such, and of such nature, as
                that, on a new trial, the newly discovered evidence would probably
                produce an acquittal.

        United States v. Quiles, 618 F.3d 383, 388-89 (3d Cir. 2010) (citing United States v. Saada,

212 F.3d 210, 216 (3d Cir. 2000)). Evidence is not “newly discovered” if that evidence comes to

light at trial. See United States v. Tejeda, No. 17-30173, 2019 WL 3801530, at *2 (9th Cir. Aug.

13, 2019); Hellman v. United States, No. CV 16-8561 (FLW), 2019 WL 2171477, at *6 (D.N.J.

May 20, 2019).

        Regardless of when Defendant discovered the evidence that he relies upon, it is not of such

nature that it would probably produce an acquittal on retrial. Oroton, Stout Street, and National

Capital Management are in the mortgage lending business, and as such are financial institutions

under the bank fraud statutes. There was no need for them to be affiliated with the FDIC in order

to be financial institutions under the statutes.

        Furthermore, whether the victim companies advanced “hard money” would not change the

outcome in this case because the evidence was overwhelming that Defendant engaged in a fraud

on these companies. Thus, because Defendant cannot satisfy a critical element of the “newly



                                                   15
discovered evidence” test, there is no need to discuss the other factors required to show that

evidence is newly discovered and warranting a new trial.18 Accordingly, a new trial will not be

awarded based on Defendant’s newly discovered evidence claim.

            C. Defendant’s Additional Motions Filed After Remand Will Be Denied.

        Although the Third Circuit stayed Defendant’s appeal following the filing of his second

Motion for Acquittal/New Trial (Doc. No. 259) and its supplement (Doc. No. 260), Defendant has

since taken the liberty of filing three additional motions and two petitions with this Court. As

noted, these motions are premised on the basis that the three victim companies in this case were

not financial institutions under the bank fraud statutes.

        On August 12, 2019, Defendant filed a Motion for an Evidentiary Hearing (Doc. No. 281)

requesting a hearing on his Motion to Challenge Federal Jurisdiction (Doc. No. 276). This motion

will be denied because the Court already denied Defendant’s Motion to Challenge Federal

Jurisdiction on August 8, 2019. (See Doc. No. 279.)

        Additionally, Defendant has filed a Motion for Bail (Doc. No. 283), a Motion for

Reconsideration of his Motion to Challenge Federal Jurisdiction (Doc. No. 284), and two Petitions

for Criminal Referrals (Doc. No. 287; Doc. No. 288). In these filings, he contends that he should

be granted bail, his Motion to Challenge Federal Jurisdiction should be reconsidered, and

Government counsel who prosecuted his case should be referred for criminal prosecution. These

motions are frivolous, without merit, and will be denied.




18
     In the Government’s Response to Defendant’s second post-trial Motion for Acquittal/New
     Trial (Doc. No. 269), the Government argues that Defendant has not established any of the
     elements of the newly discovered evidence test.
                                                 16
       Bail is not warranted in this case and Defendant’s Motion for Bail will be denied. There is

a presumption against bail pending appeal. United States v. Miller, 753 F.2d 19, 22 (3d Cir. 1985)

To overcome this presumption, Defendant must establish all of the following:

               (1) that the defendant is not likely to flee or pose a danger to the
                   safety of any other person or the community if released;

               (2) that the appeal is not for purpose of delay;

               (3) that the appeal raises a substantial question of law or fact; and

               (4) that if that substantial question is determined favorably to
                   defendant on appeal, that decision is likely to result in reversal
                   or an order for a new trial of all counts on which imprisonment
                   has been imposed.

United States v. Fattah, 224 F. Supp. 3d 443, 446 (E.D. Pa. 2016) (quoting Miller, 753 F.2d at 24).

Defendant has the burden of proving each of these elements. Miller, 753 F.2d at 24.

       Again, Defendant contends that he should be granted bail because the victim companies

were not financial institutions under the bank fraud statutes. This argument is erroneous for the

reasons extensively discussed above. Moreover, Defendant’s record of prior convictions shows

that he is a danger to the community and given the sentence imposed here he may flee. Thus,

Defendant’s Motion for Bail will be denied.

       Further, Defendant’s Motion for Reconsideration of his Motion to Challenge Federal

Jurisdiction will be denied. Motions for reconsideration are made to “correct manifest errors of

law or fact, or [ ] present newly discovered evidence.” United States v. Rashid, No. CIV.A.95-

7396, 2009 WL 928571, at *2 (E.D. Pa. Apr. 7, 2009), aff’d, 373 F. App’x 234 (3d Cir. 2010)

(citing Max’s Seafood Café v. Max Qunteros, 176 F.3d 669, 677 (3d Cir. 1999). “A prior decision

may be altered or amended only if the party seeking reconsideration establishes at least one of the

following grounds (1) an intervening change in controlling law; (2) the availability of new

evidence that was not available when the court issued its order; or (3) the need to correct a clear
                                                 17
error of law or fact or to prevent manifest injustice.” Id. Here, there has been no intervening

change in controlling law, there is no new evidence that was not available when the Court denied

Defendant’s Motion to Challenge Federal Jurisdiction, and there was no clear error of law or fact

that would create a manifest injustice. Accordingly, Defendant’s Motion for Reconsideration will

be denied.

         Finally, Defendant’s Petitions for Criminal Referral also will be denied. Defendant

requests that the Court initiate an inquiry into his prosecution and provide a criminal referral for

prosecution against Government counsel. The prosecutors in this case did nothing inappropriate

to warrant the drastic relief Defendant requests. This is buttressed by the fact that under the law

the three victim companies in this case were mortgage lending businesses.

   IV.       CONCLUSION

         For the foregoing reasons, Defendant’s second Motion for Acquittal/New Trial (Doc. No.

259; Doc. No. 260), Motion for an Evidentiary Hearing (Doc. No. 281), Motion for Bail (Doc. No.

283), and Motion for Reconsideration (Doc. No. 284) will be denied. Defendant’s Petitions for

Criminal Referral (Doc. No. 287, Doc. No. 288) will also be denied. An appropriate Order follows.




                                                18
